IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,112-01


EX PARTE HECTOR GARCIA





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
CAUSE NO. CR-1522-89-G IN THE 370TH DISTRICT COURT

HIDALGO COUNTY



Per Curiam.  


O R D E R


	In August 1990, a jury found applicant guilty of the offense of capital murder.  The
jury answered the statutory punishment questions in such a way that the trial court set
applicant's punishment at death.  In November 1996, counsel was appointed for the
purpose of filing an Article 11.071 (1) application for writ of habeas corpus on applicant's
behalf.  New counsel was appointed in March 1997, but it appears that the application
was due to be filed in the trial court on or before September 2, 1997.  It has been more
than fourteen years since the application was due in the trial court.  Accordingly, we order
the trial court to resolve any remaining issues within 90 days from the date of this order. 
The clerk shall then transmit the complete writ record to this Court within 120 days from
the date of this order.  Any extensions of time shall be obtained from this Court.
	IT IS SO ORDERED THIS THE 1ST DAY OF AUGUST, 2012.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.